      Case 1:19-cv-04327-VEC Document 84-1 Filed 12/02/19 Page 1 of 19


                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED ST A TES DISTRI CT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #:
                                                                       DATE FILED: 12/03/2019
BEN FEIBLEMAN,
                                                             STIPULATION REGARDING
                                    Plaintiff,               CONFIDENTIAL INFORMATION
                                                             AND            PROTECTIVE
                          V.                                 ORDER

THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF NEW YORK,                          No. l:19-cv-04327 (VEC)
                                    Defendant.


               WHEREAS, certain documents and information have been and may be sought,

produced or exhibited by and between the parties to this proceeding (the "Proceeding"), which

relate to the parties' financial information, personnel information, or other kinds of sensitive

information that the party (including any third party) making the production deems confidential;

and

               WHEREAS, this Proceeding may involve the production of certain non-public

information which a party may believe to be confidential or sensitive personal information,

including, but not limited to, private personal information concerning current or former students

of Columbia University ("University");

               WHEREAS, this Proceeding may involve the production of documents containing

material regulated by the Family Educational Rights and Privacy Act, 20 U.S.C. § 1232g, and

associated regulations, 34 CFR Part 99 (together "FERP A"), and/or other privacy laws and

regulations;

               WHEREAS, it has been agreed by and among the parties to the Proceeding,

through their respective counsel, that a Stipulated Protective Order ("Protective Order") preserving
     Case 1:19-cv-04327-VEC Document 84-1 Filed 12/02/19 Page 2 of 19




the confidentiality of certain documents and information should be entered by the United States

District Court for the Southern District of New York; and

                WHEREAS, the Court has reviewed the terms and conditions of this Protective

Order submitted by the parties;

        IT IS HEREBY ORDERED:

        1.      This Protective Order shall govern all documents, the information contained

therein, and all other information produced or disclosed during the Proceeding, whether revealed

in a document, deposition, other testimony, discovery response, or otherwise, by any party in this

Proceeding (the "Supplying Party") to any other party (the "Receiving Party"), when the same is

designated in accordance with the procedures set forth herein. This Protective Order is binding

upon the parties to the Proceeding, including their respective corporate parents, subsidiaries, and

affiliates and their respective attorneys, agents, representatives, officers, and employees, and

others as set forth in this Protective Order.

        2.      Subpoenaed third parties who so elect may avail themselves of, and agree to be

bound by, the terms and conditions of this Protective Order, and thereby become a Supplying Party

for purposes of this Protective Order, if they agree to be bound by its terms and conditions by

signing a Certification, in the form annexed hereto as Exhibit A, acknowledging that they have

read this Protective Order and shall abide by its terms.

        3.     For purposes of this Protective Order, "Confidential Information" means

confidential or private personal information.     "Confidential Information" includes, but is not

limited to, (a) any party's non-public policies and procedures, (b) any party's non-public financial

information, (c) any documents relating to the investigation, hearing, adjudication, or appeal of the

claims made to the University's Gender-Based Misconduct Office by Plaintiff or Complainant that




                                                 2
     Case 1:19-cv-04327-VEC Document 84-1 Filed 12/02/19 Page 3 of 19




are underlying the Complaint ("Title IX Investigation Documents"), and (d) any education records

protected by FERPA and redacted pursuant to Subparagraph l 9(a) below.

        4.      For purposes of this Protective Order, "Attorneys' Eyes Only Information" includes

any education records protected by FERP A and produced in unredacted form pursuant to

Subparagraphs l 9(b)-(c) below.

        5.      Confidential Information and Attorneys' Eyes Only Information may include

documents, information contained in a document, information revealed during a deposition or

other testimony, information revealed in an interrogatory answer, or information otherwise

revealed.

        6.      Any Supplying Party shall, through counsel, have the right, subject to the terms of

this Protective Order, to identify and designate as "CONFIDENTIAL" or "ATTORNEYS' EYES

ONLY" any document or other materials it produces or provides (whether pursuant to Federal

Rules of Civil Procedure 26, 33, or 34, pursuant to subpoena or by agreement between the

Supplying Party(ies) and the Receiving Party(ies)) or any testimony given in this Proceeding,

which documents, other discovery materials, or testimony are believed by that Supplying Party to

constitute, reflect, or disclose confidential or private personal information (all of which is hereafter

referred to as "Designated Material").

       7.       In designating material as "CONFIDENTIAL" or "ATTORNEYS' EYES ONLY,"

the Supplying Party will make such designation only as to that material that it, in good faith,

believes to be entitled to such treatment pursuant to this Protective Order.

       8.       Specific documents and interrogatory answers produced by a Supplying Party shall,

if appropriate, be designated as "CONFIDENTIAL" by marking the first page of the document

and each subsequent page thereof containing Confidential Information as follows:




                                                   3
     Case 1:19-cv-04327-VEC Document 84-1 Filed 12/02/19 Page 4 of 19




                                         CONFIDENTIAL

        9.      Confidential Information shall be disclosed by the Receiving Party only to the

following persons:

                (a)    The attorneys, paralegals, and stenographic and clerical employees in the
                       respective law firms or legal departments of the Receiving Party's inside or
                       outside counsel; and the personnel supplied by any independent contractor
                       (including litigation support service personnel) with whom such attorneys
                       work in connection with the Proceeding;

                (b)    Such officers and employees of the Receiving Party as counsel for that party
                       deems necessary for the sole purpose of assisting in this Proceeding;

                (c)    Any outside consultant or expert who is assisting counsel or a party to the
                       Proceeding to whom it is necessary to disclose Confidential Information for
                       the purpose of assisting in or consulting with respect to the preparation of
                       this Proceeding, and the assistants, clerical employees, or staff of such
                       consultant or expert;

               ( d)    The Court and any members of its staff to whom it is necessary to disclose
                       Confidential Information for the purpose of assisting the Court in this
                       Proceeding;

               (e)     Stenographic employees and court reporters recording or transcribing
                       testimony in the Proceeding;

               (f)     Witnesses and their counsel to whom disclosure is reasonably necessary
                       during their testimony in this Proceeding; provided, however, that a person
                       identified solely in this paragraph shall not be permitted to retain copies of
                       such Confidential Information;

               (g)     Any mediator or arbitrator engaged by the parties to the Proceeding; and

               (h)     Any person who authored or previously received the Confidential
                       Information through means other than the discovery process in this
                       Proceeding.

        10.    Persons having knowledge of Confidential Information only by virtue of their

participation in the conduct of the Proceeding shall use that Confidential Information only in

connection with the Proceeding or appeal thereof, and shall neither use such Confidential

Information for any other purpose nor disclose such Confidential Information to any person who

is not listed in Paragraph 9 of this Protective Order.


                                                  4
      Case 1:19-cv-04327-VEC Document 84-1 Filed 12/02/19 Page 5 of 19




        11.    Counsel shall take all reasonable and necessary steps to ensure the security of any

Confidential Information and will limit access to Confidential Information to those persons listed

in Paragraph 9 of this Protective Order.

        12.    Documents produced by the University pursuant to Subparagraphs l 9(b )-{ c)

below, and any materials containing the personal identifying information contained in those

documents, shall be designated as "A TIORNEYS' EYES ONLY" by marking the first page of

the document and each subsequent page thereof containing Attorneys' Eyes Only Information as

follows:

                                  ATTORNEYS'EYESONLY
        13.    Attorneys' Eyes Only Information shall be disclosed by the Supplying Party only

to the Receiving Party's counsel. The Receiving Party's counsel shall disclose Attorneys' Eyes

Only Information only to the following persons:

               (a)     The attorneys, paralegals, and stenographic and clerical employees in the
                       respective law firms or legal departments of the Receiving Party's inside or
                       outside counsel; and the personnel supplied by any independent contractor
                       (including litigation support service personnel) with whom such attorneys
                       work in connection with the Proceeding;

               (b)     The Court and any members of its staff to whom it is necessary to disclose
                       Attorneys' Eyes Only Information for the purpose of assisting the Court
                       with respect to the Proceeding;

               (c)     Stenographic employees and court reporters recording or transcribing
                       testimony relating to the Proceeding;

               (d)     Any mediator or arbitrator engaged by the parties to the Proceeding; and

               (e)     Any person who authored or previously received the Attorneys' Eyes Only
                       Information through means other than the discovery process in this
                       Proceeding.

       14.     Persons having knowledge of Attorneys' Eyes Only Information only by virtue of

their participation in the conduct of the Proceeding shall use that Attorneys' Eyes Only Information




                                                  5
I

i
         Case 1:19-cv-04327-VEC Document 84-1 Filed 12/02/19 Page 6 of 19




    only in connection with the Proceeding or appeal thereof and shall neither use such Attorneys'

    Eyes Only Information for any other purpose nor disclose such Attorneys' Eyes Only Information

    to any person who is not listed in Paragraph 13 of this Protective Order.

            15.    Counsel shall take all reasonable and necessary steps to ensure the security of any

    Attorneys' Eyes Only Information and will limit access to Attorneys' Eyes Only Information to

    those persons listed in Paragraph 13 of this Protective Order. Attorneys' Eyes Only Information

    produced or provided by any Supplying Party will be kept in the Receiving Party's counsel's

    possession and/or in the possession of other persons entitled to receive copies of the documents

    pursuant to Paragraph 13 above.

            16.    All persons to whom Designated Material is to be disclosed pursuant to

    Subparagraphs 9(c), 9(e) - (g), 13(a), or 13(c) - (d) as applicable above, as well as Plaintiff and

    any non-attorney officers or employees of Defendant who have not authored or previously received

    the Designated Material through means other than the discovery process in this Proceeding, shall,

    prior to disclosure, be advised of the contents of this Stipulation and Protective Order and be

    required to execute a Certification evidencing their agreement to the terms of the Protective Order,

    in the form annexed as Exhibit A.

                   (a)     Outside counsel for the Party that obtains the signed Certifications in the

           form annexed hereto as Exhibit A, as required in this Paragraph 16, shall retain them for

           six (6) months following the final termination of this Proceeding, including any appeals,

           and shall make them available to the other Party upon good cause shown. Counsel of

           record shall maintain a list of the names of all persons to whom such Confidential

           Information or Attorneys' Eyes Only Information is disclosed and such list shall be




                                                     6
     Case 1:19-cv-04327-VEC Document 84-1 Filed 12/02/19 Page 7 of 19




         available for inspection by counsel for the party claiming confidentiality upon order of

         the Court following a show of good cause.

         17.     Any material in the Proceeding that is made available for inspection pursuant to

Fed. R. Civ. P. 34 is to be treated by the Receiving Party as Attorneys' Eyes Only Information

pending the copying and delivery of any copies of same by the Supplying Party to the Receiving

Party.

         18.     A Supplying Party (or its counsel) may designate as "CONFIDENTIAL" or

"ATTORNEYS' EYES ONLY" information disclosed at a deposition taken in connection with

this Proceeding by:

                 (a)   designating testimony given by the Supplying Party or its present or former

         employee(s), students, representative(s), or any expert(s) as "CONFIDENTIAL" or

         "ATTORNEYS' EYES ONLY" on the record during the taking of the deposition, in which

         case the court reporter shall mark each page as provided in Paragraph 8 or 12, above; or

                (b)    notifying all other parties in writing, within thirty (30) calendar days of

         receipt of the transcript of a deposition given by the Supplying Party or its present or former

         employee(s), students, representative(s), or any expert(s) of specific pages and lines of the

         transcript which are designated as "CONFIDENTIAL" or "ATTORNEYS' EYES

         ONLY"; or

                (c)    identifying testimony as "CONFIDENTIAL" or "ATTORNEYS' EYES

         ONLY" in the manner specified in either Subparagraph (a) or Subparagraph (b) above, if

         such testimony was given by a Receiving Party or its present or former employee(s),

         students, representative(s), or any expert(s) and contained Designated Material so

         designated by the Supplying Party.




                                                   7
     Case 1:19-cv-04327-VEC Document 84-1 Filed 12/02/19 Page 8 of 19




Whereupon each party shall attach a copy of such written designation to the face of the transcript

and each copy thereof in that party's possession, custody, or control.

       I 9.    Pursuant to 20 U.S.C. § 1232g(b)(2)(B) and 34 C.F.R. § 99.3 l(a)(9), in response to

discovery requests or otherwise necessary for use in this Proceeding, the University and its

representatives are permitted to disclose education records ("Confidential Student Records") as

defined in FERPA, as follows:

               (a)      The University may produce a student's Confidential Student Records

       with all of the student's personal identifying information redacted and/or, in the case of

       Title IX Investigation Documents that are also Confidential Student Records, replaced with

       a pseudonym pursuant to Paragraph 20 below, provided that the University has made a

       reasonable determination that the current or former student's identity is not personally

       identifiable, whether on the face of the redacted Confidential Student Records or in

       conjunction with other documents produced by the University, and taking into account

       other reasonably available information.

               (b)   Plaintiff may request in writing that the University produce certain

       Confidential Student Records without redaction of personally identifying information

       ("Requested Unredacted Records"). If the University is reasonably satisfied that Plaintiff's

       need for the records in unredacted form sufficiently outweighs the privacy interest of the

       current or former student(s) to whom the Requested Unredacted Records relate, then:

                      (i)   The University shall make reasonable efforts to provide the current or

               former student(s) to whom the Requested Unredacted Records relate with written

               notice, the language of which shall be agreed upon by the parties, by any reasonable

               means available, including by sending such notice by first class mail to the student's




                                                 8
Case 1:19-cv-04327-VEC Document 84-1 Filed 12/02/19 Page 9 of 19




        last known or permanent mailing address as indicated in the records of the

        University's Office of the Registrar and to the student's University email address,

        so that the student may seek protective action pursuant to 34 C.F.R. § 99.3 l(a)(9)(ii)

        ifhe or she chooses to do so;

                (ii) A current or former student receiving such notice shall be provided a

        period of ten (I 0) business days following receipt of the notice to inform the

        University whether the student intends to seek an order preventing the University

        from disclosing the Requested Unredacted Records and a further period of five (5)

        business days following return of the notice to apply for protection from the Court

        to prevent disclosure of the Requested Unredacted Records, provided that if the

        student does not inform the University within ten (10) business days that the student

        intends to seek an order preventing disclosure, the University may produce the

        Requested Unredacted Records to Plaintiffs counsel; and

                (iii) If any current or former student informs the University of his or her

        intent to apply for protection from the Court to prevent disclosure of Requested

        Unredacted Records, the University shall not be required to produce to Plaintiff's

        counsel any documents and/or information containing such Requested Unredacted

        Records until the Court rules on the application. If the Court orders the Requested

        Unredacted Records to be produced, they shall be designated and treated as

        "ATTORNEYS' EYES ONLY" pursuant to this Protective Order.

        (c)    If the University is not satisfied that Plaintiffs need for the Requested

 Unredacted Records outweighs the privacy interests of the current or former student(s) to

 whom they relate, then the parties shall follow the procedures set forth in Local Civil Rule




                                          9
     Case 1:19-cv-04327-VEC Document 84-1 Filed 12/02/19 Page 10 of 19




        37.2, as modified by Section 3.B of the Court's Individual Practices in Civil Cases, to

        resolve any dispute.

               (d)    Notwithstanding anything set forth above, pursuant to 34 C.F.R.

        § 99.31 (a)(9)(iii)(B), the University may disclose Plaintiff's Confidential Student Records

        in this Proceeding without giving Plaintiff notice or redacting Plaintiffs personally

        identifying information.

Disclosure of Confidential Student Records in accordance with this Paragraph 19 shall satisfy 20

U.S.C. § 1232g{b)(2)(B).

       20.     Notwithstanding Paragraph 19 above, the name of Complainant shall be

pseudonymized in all documents produced by the University in this Proceeding, and the names of

any witnesses interviewed as part of Plaintiff's Gender-Based Misconduct Proceeding shall not be

pseudonymized or redacted in any Title IX Investigation Documents produced by the University

in this Proceeding.

       21.     Nothing shall prevent disclosure beyond the terms of this Protective Order if the

Supplying Party (or its counsel) designating the material as "CONFIDENTIAL" or

"ATTORNEYS' EYES ONLY" consents in writing to such disclosure, or if the Court, after

reasonable written notice to all affected parties, orders such disclosure.

       22.     In the event any person or Receiving Party having possession, custody, or control

of any Confidential Information or Attorneys' Eyes Only Information produced in this Proceeding

receives a subpoena or other process or order to produce such information, such subpoenaed person

or entity shall promptly notify by e-mail the attorneys of record of the Suppling Party and shall

furnish those attorneys with a copy of said subpoena or other process or order. The person or Party

receiving the subpoena or other process or order shall not produce the requested Confidential




                                                  10
     Case 1:19-cv-04327-VEC Document 84-1 Filed 12/02/19 Page 11 of 19




Information or Attorneys' Eyes Only Information unless and until a court of competent jurisdiction

so directs, except if the Supplying Party (a) consents, or (b) fails to file a motion to quash or fails

to notify the person or Party in writing ofits intention to contest the production of the Confidential

Information or Attorneys' Eyes Only lnfonnation prior to the date designated for production of

the subpoenaed information, in which event the person or Party may produce on the designated

production date, but no earlier. The purpose of requiring the person or Party receiving the

subpoena or other process or order to wait until the designated production date for producing

Confidential Information or Attorneys' Eyes Only Information is to afford the Supplying Party an

opportunity to protect its confidentiality interest in the matter or proceeding in connection with

which the discovery request, subpoena, or order is issued. The Supplying Party asserting the

confidential treatment shall have the burden of defending against such subpoena, process, or order.

The person or Party receiving the subpoena or other process or order shall be entitled to comply

with it except to the extent the Party asserting the confidential treatment is successful in obtaining

an order modifying or quashing it.

       23.     Any Supplying Party may redesignate under Paragraphs 8 or 12 above (or withdraw

a designation regarding) any material ("Redesignated Material") that it has produced; provided,

however, that such redesignation shall be effective only as of the date of such redesignation. Such

redesignation shall be accomplished by providing written notice to counsel ofrecord for each party

identifying (by production number, transcript line and page number, or other individually

identifiable information) the document, testimony, or other information whose designation is to be

changed and, promptly after providing such notice, by providing re-labeled copies of the material

to the Receiving Party reflecting the new designation. Upon receipt of any such written

redesignation, counsel of record shall: (i) not make any further disclosure or communication of




                                                  11
    Case 1:19-cv-04327-VEC Document 84-1 Filed 12/02/19 Page 12 of 19




such Redesignated Material except as provided for in this Protective Order; (ii) take reasonable

steps to notify any persons known to have possession of any Redesignated Material of the

treatment of such material required under this Protective Order pursuant to the redesignation; (iii)

promptly endeavor to procure all copies of such Redesignated Material from any persons known

to have possession of any such Redesignated Material who are not entitled to receipt of Designated

Material under Paragraph 9 or 13 above; and (iv) replace the Redesignated Material with the re-

labeled copies of the material and make reasonable efforts to destroy the copies of the

Redesignated Material.

       24.     Any party may request at any time permission to disclose Designated Material to a

person other than those permitted under Paragraphs 9 or 13 above, or to use such information in a

manner prohibited by this Protective Order, by serving a written request upon the Supplying

Party's counsel. Any such request shall state the Designated Material the party wishes to disclose,

to whom it wishes to make disclosure, and the reason(s) and purpose(s) therefor. The Supplying

Party or its counsel shall thereafter respond to the request in writing (by hand delivery, courier, or

email transmission) as soon as practicable, but within ten (10) business days of its receipt of such

request. If consent is withheld, the Supplying Party or its counsel shall state the reasons why it is

withholding such consent. Failure to respond within such ten-day period shall constitute consent

to the request. If, where consent is withheld, the requesting party and the Supplying Party are

subsequently unable to agree on the terms and conditions of disclosure, disclosure may only be

made in accordance with the Supplying Party's designation of the material as "CONFIDENTIAL"

or "ATTORNEYS' EYES ONLY" unless and until differing treatment is directed pursuant to an

order of the Court.




                                                 12
     Case 1:19-cv-04327-VEC Document 84-1 Filed 12/02/19 Page 13 of 19




       25.     Any party may object to the propriety of the designation (or redesignation) or the

lack of designation of specific material as "CONFIDENTIAL" or "ATIORNEYS' EYES ONLY"

("Objecting Party") by serving a written objection upon the Supplying Party's counsel. The

Supplying Party or its counsel shall thereafter, within ten ( 10) business days, respond to such

objection in writing (by hand delivery, courier, or email transmission) by either: (i) agreeing to

remove, change, or add the designation; or (ii) stating the reasons for such designation or lack

thereof. If the Objecting Party and the Supplying Party are subsequently unable to agree upon the

terms and conditions of disclosure for the material(s) in issue, the Objecting Party shall be free to

move the Court for an Order removing or modifying the disputed designation or lack thereof. On

such a motion, it will be the burden of the party imposing a limitation on circulation of discovery

materials to justify that limitation. The material(s) in issue shall continue to be treated in the

manner imposing the greatest limitation on circulation sought by a party until the Court orders

otherwise.

       26.     Nothing in this Protective Order shall restrict any party's counsel from rendering

advice to its clients with respect to this Proceeding and, in the course thereof, relying upon

Designated Material, provided that in rendering such advice, counsel shall not disclose any other

party's Designated Material, other than in a manner provided for in this Protective Order.

       27.     Inadvertent production of any document or information without a designation of

confidentiality will not be deemed to waive a later claim to its confidential nature or stop the

Supplying Party from designating said document or information as "CONFIDENTIAL" or

"A TIORNEYS' EYES ONLY" at a later date. Disclosure of said document or information by

any party prior to such later designation shall not be deemed a violation of the provisions of this

Protective Order, provided, however, that the party that disclosed the Redesignated Material shall




                                                 13
    Case 1:19-cv-04327-VEC Document 84-1 Filed 12/02/19 Page 14 of 19




promptly endeavor to procure all copies of such Redesignated Material from any persons known

to have possession of any such Redesignated Material who are not entitled to its receipt under

Paragraphs 9 or 13.

       28.     The inadvertent production of any privileged materials or other materials exempt

from production by any party making production of materials in this Proceeding shall not be

deemed a waiver or impairment of any claim of privilege or exemption (including under the

attorney-client privilege or work product doctrine) concerning any such materials or the subject

matter thereof. Each such party reserves the right to redesignate as privileged or exempt any

materials that it produces or has already produced. Upon receiving written notice, parties who

have received materials redesignated as privileged shall, within five (5) business days, return or

destroy all copies of such materials and provide a certification of counsel that all such information

has been returned or destroyed. Notwithstanding the above, a party may move the Court for an

Order compelling production of the inadvertently disclosed information. The motion shall be filed

under seal and shall not assert as a ground for entering such an Order the fact or circumstances of

the inadvertent production.

       29.     All Designated Material that is filed with the Court, or any pleadings, motions or

other papers filed with the Court that reveals any information that has been designated as

Confidential Information or Attorneys' Eyes Only Information by any party or non-party, shall,

consistent with Paragraph 30 below and Provision 5.A.iii of the Court's Individual Practices in

Civil Cases, be filed in redacted form with an unredacted copy filed under seal and kept under seal

until further order of the Court or, where applicable, consistent with Paragraph 30 below and the

Court's June 28, 2019 Order (ECF No. 43), filed in pseudonymized form.




                                                 14
     Case 1:19-cv-04327-VEC Document 84-1 Filed 12/02/19 Page 15 of 19




        30.     Prior to filing with the Court information that has been designated as Confidential

Information or Attorneys' Eyes Only Information, the parties shall meet and confer concerning

any redactions or pseudonymization, and cooperate in seeking to resolve any disputed issues of

confidentiality. The party intending to file the Confidential Information or Attorneys' Eyes Only

Information with the Court shall make all reasonable efforts to provide the redacted and/or

pseudonymized document(s) to the other party for review two (2) business days prior to filing. If

the parties cannot resolve a dispute arising from this Paragraph, they shall follow the procedures

set forth in Section 3.B of the Court's Individual Practices in Civil Cases.

        31.    If Designated Material is used during depositions or in preparing a witness for

testimony, it shall not lose its status through such use, and counsel shall exercise their best efforts

and take all steps reasonably required to protect its designated status during such use.

       32.     Nothing herein shall be construed to affect in any manner the admissibility at trial

of any document, testimony or other evidence, or to affect any Party's right to assert that

documents or information may be withheld on grounds of relevance, privilege, or any other

ground, including but not limited to regulation under FERPA or other privacy law/regulation.

       33.     Designated Material, any copies and/or extracts thereof, and anything derived

therefrom, shall not be disclosed in any way for use in any other litigation or contemplated

litigation, or for any other purpose extraneous to this Proceeding.

       34.     Upon the conclusion of the Proceeding, including any appeals related thereto, at the

written request and option of the Supplying Party, all Designated Material and any and all copies

shall be returned or destroyed within sixty (60) calendar days of receipt of the request to the

Supplying Party; provided, however, that attorney work product, briefs and other court papers

prepared for use in this Proceeding need not be returned or destroyed, but may be retained only by




                                                  15
     Case 1:19-cv-04327-VEC Document 84-1 Filed 12/02/19 Page 16 of 19




the parties' counsel and, if so retained, shall continue to be maintained as Confidential or

Attorneys' Eyes Only in accordance with the provisions of this Stipulation.

        35.       If Designated Material is disclosed to any person other than in the manner

authorized by this Protective Order, the party responsible for the disclosure shall, immediately

upon learning of such disclosure, inform the Supplying Party of all pertinent facts relating to such

disclosure and make all reasonable efforts to recover all copies of the Designated Material and

prevent further disclosure or dissemination by each unauthorized person who received such

Designated Material.

        36.       In the event of a proven willful violation of this Protective Order by any party in

this action or others designated in Paragraphs 9 or 13 hereof, all parties acknowledge that the

offending party or persons may be subject to sanctions determined in the discretion of the Court.

        37.       The foregoing provisions concerning confidentiality of Designated Material shall

continue through the trial and any appeals related to this Proceeding, unless otherwise modified

by agreement of the parties or order of the Court. The parties shall be free to use any admissible

Designated Material at trial and any appeals related to this Proceeding but shall work together to

fashion appropriate measures to limit the disclosure of such Designated Materials. The Court shall

issue any relief, ifnecessary, prior to trial or to the hearing in open court upon motion or agreement

of the parties.

        38.       Data produced in electronic form may be designated as Confidential Information

or Attorneys' Eyes Only Information by marking the data storage medium with the appropriate

legend set forth in Paragraphs 8 or 12 above. In addition, the Supplying Party shall, to the extent

reasonably possible, add the appropriate legend to the electronic file such that any print-out of the

file contains the appropriate legend.




                                                  16
  Case 1:19-cv-04327-VEC Document 84-1 Filed 12/02/19 Page 17 of 19




       39.     Nothing contained herein shall preclude any party from using its own Designated

Material in any manner it sees fit, without prior consent of any party or the Court,

       40.     The terms of this Protective Order may be amended or modified by written

agreement of the parties or upon motion and order of the Court. This Protective Order shall

continue in force until amended or superseded by express order of the Court and shall survive any

final judgment or settlement in this Proceeding.

       41.     Although this Protective Order binds the parties to treat Designated Material as

"CONFIDENTIAL" and "ATTORNEYS' EYES ONLY" the Court has not reviewed any such

Designated Material. Therefore, in approving this Protective Order, the Court makes no finding

as to whether any Designated Material has been properly designated. Such a finding will be made,

if ever, upon review by the Court of each document so designated.


     The parties, by their counsel, hereby consent to entry of the foregoing Order:




                                                                          ;
 PAUL, WEISS, RIFKIND, WHARTON &                        WARSI- 'AW BURSTEIN LLP           /\

 ::RRI/2 ~                                              By            '          ,     (

     rvi1'chclc Hirsh~                     '----            /]q'·1 hb erly C. Lau ,
     Darren W. Johnson                                         !f1mes E. Figliozzi \
1285 A venue of the Americas                            5 7 5 4-exington A venue
New York, New York 10019-6064                           New York, New York I 0022
Phone: (212) 3 73-3000                                   Phone: (212) 984- 7700
Fax: (212) 757-3990                                      Fax: (212) 984-7700
mhirshman@paulwciss.com                                 klau@wbny.com
djohnson@paulweiss.com                                  j figliozzi@wbny.com

                                                        Attorneysfor Plaintiff Ben Feibleman




                                                   17
    Case 1:19-cv-04327-VEC Document 84-1 Filed 12/02/19 Page 18 of 19




 Attorneys for Defendant The Trustees of
 Columbia University in the City of New York


Notwithstanding any of the foregoing, any party seeking to file any document under seal
with the Court must seek leave to do so in accordance with the undersigned's Individual
Practices, Rule 5.A.

                      3rd day of
IT IS SO ORDERED this __                 December   , 2019



The Hon. Valerie E. Caproni
United States District Judge




                                               18
    Case 1:19-cv-04327-VEC Document 84-1 Filed 12/02/19 Page 19 of 19




                                             Exhibit A


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BEN FEIBLEMAN,
                                    Plaintiff,
                          V.


                                                              No. 1: 19-cv-04327 (VEC)
THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF NEW YORK,
                                    Defendant.




                The undersigned hereby acknowledges that, having read the Protective Order

issued by the Court in the above-captioned action on                       , 2019, the undersigned

understands the terms thereof and agrees to be bound thereby. The undersigned further agrees to

submit to the jurisdiction of the United States District Court for the Southern District of New York

and understands that the Court may impose sanctions for any violation of the Protective Order.




         Date

                                                 Name (typed or printed)




                                                        Signature




                                                  19
